
	

113 HR 1371 IH: To restore to the Indian Health Service funds sequestered under section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 to the extent that the percentage reduction for that program exceeded 2 percent.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1371
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. McCollum (for
			 herself and Mr. Cole) introduced the
			 following bill; which was referred to the Committee on the Budget
		
		A BILL
		To restore to the Indian Health Service funds sequestered
		  under section 251A of the Balanced Budget and Emergency Deficit Control Act of
		  1985 to the extent that the percentage reduction for that program exceeded 2
		  percent.
	
	
		1.Partial restoration of
			 sequestered funds to the Indian Health ServiceThat portion of the budgetary resources for
			 fiscal year 2013 for the Indian Health Service that was cancelled under the
			 sequestration order under section 251A(7)(A) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 and that exceeded 2 percent is hereby
			 restored. The President shall revise such order only for the accounts for such
			 budgetary resources to the extent necessary to carry out the previous
			 sentence.
		
